United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 3, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-50132
                          Summary Calendar




UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

NELSON LEE HAISLER,

                                      Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                          No. 6:04-CR-149-1
                        --------------------



Before SMITH, GARZA, AND PRADO, Circuit Judges.

PER CURIAM:*

     Nelson Haisler appeals his 151-month sentence following his

guilty-plea conviction of attempting to manufacture methamphetamine

within 1000 feet of a school.    Haisler argues that the sentence is

unreasonable under United States v. Booker, 125 S. Ct. 738, 756

(2005). He assigns no error in the guidelines computations.         He is

effectively arguing that the district court erred by sentencing him



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50132
                                -2-

pursuant to the mandatory sentencing guidelines regime at the time

of sentencing rather than considering the guidelines as only on

factor in determining his sentence.    Because Haisler is raising

this issue for the first time on appeal, plain error is the stan-

dard of review.   See United States v. Malveaux, 411 F.3d 558, 560

n.9 (5th Cir. 2005), cert. denied, 2005 U.S. LEXIS 6485 (U.S.

Oct. 3, 2005).

     The district court committed error that is plain when it sen-

tenced Haisler under a mandatory sentencing guidelines regime. See

United States v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir.

2005), cert. denied, 2005 U.S. LEXIS 6700 (U.S. Oct. 3, 2005);

United States v. Martinez-Lugo, 411 F.3d 597, 601 (5th Cir. 2005),

cert. denied, 2005 U.S. LEXIS 7577 (U.S. Oct. 11, 2005).   Haisler

fails to meet his burden of showing that the error affected his

substantial rights.   See Valenzeuela-Quevedo, 407 F.3d at 733-34;

United States v. Mares, 402 F.3d 511, 521 (5th Cir. 2005), cert.

denied, 2005 U.S. LEXIS 6132 (U.S. Oct. 3, 2005); see also United

States v. Bringier, 405 F.3d 310, 317 n.4 (5th Cir. 2005), cert.

denied, 2005 U.S. LEXIS 6686 (U.S. Oct. 3, 2005).

     AFFIRMED.